NUMBER 13-14-00490-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                    IN RE PRIME INSURANCE COMPANY


                      On Petition for Writ of Mandamus.


                                       ORDER

     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam

      Relator, Prime Insurance Company, filed a petition for writ of mandamus and

motion for temporary relief in the above cause on August 29, 2014. Through this original

proceeding, relator seeks to enforce a forum selection clause.

      The Court, having examined and fully considered the motion for temporary relief,

is of the opinion that said motion should be granted. The motion for temporary relief is

hereby GRANTED, and the trial court proceedings are ordered STAYED pending further

order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)
(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       The Court requests that the real parties in interest, RZQ, L.L.C., Hameed Quraishi,

M.D., Rafath Quraishi, M.D., Aadam Quraishi, and Advanced Medical Imaging, L.L.C., or

any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
3rd day of September, 2014.




                                                2